IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                 No. 00-60098
                               Summary Calendar



                              ROBERT E. JOHNSON,

                                                     Plaintiff-Appellant,

                                    versus

                    HINDS COUNTY, MISSISSIPPI; ET AL,

                                                               Defendants,

  HINDS COUNTY, MISSISSIPPI; HINDS COUNTY SHERIFF’S DEPARTMENT;
     POLICE DEPARTMENT OF THE CITY OF JACKSON, MISSISSIPPI;
     JOHN DOES, Individually and in their official capacity
        as officers of the Jackson Police Department and
 Hinds County Sheriff Department; HINDS COUNTY DETENTION CENTER,

                                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:98-CV-675-BN
                       --------------------
                         November 3, 2000

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Robert    E.   Johnson    appeals   the   district   court’s   summary-

judgment dismissal of his 42 U.S.C. § 1983 and state law claims

against Hinds County, the Hinds County Sheriff’s Department, and

the Hinds County Detention Center (collectively “Hinds County”),

and the district court’s denial of his motion for additional time

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
to respond to Hinds County’s summary judgment motion. Johnson also

appeals the district court’s dismissal of the City of Jackson and

the Jackson Police Department pursuant to Rule 12(b)(6).          Because

Johnson failed to object timely to the magistrate judge’s order

denying Johnson’s motion to amend the complaint out of time, this

court lacks jurisdiction to review the order.         Fed. R. Civ. P.

72(a); Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379 (5th Cir.

1989).

     “This court reviews the grant of [a] summary judgment motion

de novo, using the same criteria used by the district court in the

first instance.”   Fraire v. City of Arlington, 957 F.2d 1268, 1273

(5th Cir. 1992).    To establish municipal/county liability under

§ 1983, a plaintiff must demonstrate that an official municipal

policy or custom caused the constitutional violation.           Monell v.

Department of Soc. Servs. of New York, 436 U.S. 658, 690 (1978).

     Johnson maintains that municipal liability should be imposed

here because the prison administrator denied him medical care, and

the shift commander and other officers at the detention center

failed to follow the county’s written restraint chair policy.

Although municipal liability may be imposed as a result of the

single act or omission of a final policymaker, our decision in

Brooks v. George County, Miss., 84 F.3d 157, 165 (5th Cir. 1996),

makes clear that Sheriff McMillin, and not the prison administrator

or shift commander, would be considered the final policymaker with

respect to all law enforcement decisions made within Hinds County.

Johnson’s   discussion   of   overcoming   the   defense   of   qualified


                                   2
immunity in individual capacity claims under § 1983 is not relevant

to   his    municipal   liability     claims    against        Hinds   County.

Furthermore, Johnson fails to address the dismissal of his state

law claims. Because Johnson failed to establish a genuine issue of

material fact regarding his claims against Hinds County, the

district court’s summary judgment in favor of Hinds County is

affirmed.    Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc).

     Johnson contends that the district court abused its discretion

in denying his Rule 56(f) motion for additional time to respond to

Hinds County’s motion for summary judgment.        The decision to grant

or deny a Rule 56(f) motion is within the sound discretion of the

district court and will not be disturbed on appeal absent an abuse

of discretion. Chevron U.S.A., Inc. v. Traillour Oil Co., 987 F.2d
1138, 1156 (5th Cir. 1993).       This court will affirm a denial of a

continuance of a summary judgment motion “unless it is arbitrary or

clearly unreasonable.”        Transamerica Ins. Co. v. Avenell, 66 F.3d
715, 721 (5th Cir. 1995).

     While    Johnson   has    described   a   barrage    of    discovery   he

allegedly needed to obtain, he failed to demonstrate how that

evidence would create a genuine issue of material fact regarding

his claim that Hinds County had a policy or custom that caused the

violation of his constitutional rights.         Bauer v. Albemarle Corp.,

169 F.3d 962, 968 (5th Cir. 1999). Furthermore, Johnson has failed

to demonstrate on appeal how he was prejudiced by the district

court’s denial of his motion for additional time.                 Fontenot v.


                                      3
UpJohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). We have carefully

reviewed the record and the parties’ briefs relating to this issue.

Because of the discretion vested in the district court and because

no resultant prejudice was shown, the district court’s denial of

Johnson’s motion for additional time to respond to Hinds County’s

motion for summary judgment is affirmed. Transamerica Ins. Co., 66
F.3d at 721; Fontenot, 780 F.2d at 1194.

     Finally, because it appears that no relief could be granted to

Johnson under any set of facts that could be proven consistent with

his § 1983 allegations against the City, and because he failed to

address the dismissal of his state law claims, the district court’s

dismissal of Johnson’s claims against the City for failure to state

a claim under Rule 12(b)(6) is affirmed.       Jackson v. City of

Beaumont Police Dep’t, 958 F.2d 616, 618 (5th Cir. 1992).

     AFFIRMED.




                                 4